Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure (IDS) submitted on 04/20/2021 was filed after the mailing date of the Non-Final on 4/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97 (the fee was paid). Accordingly, the IDS has been considered by the examiner.


Restriction/Election
Applicant has affirmed the election of Group I, claim 1 – 17 as elected by telephone and as set forth in the office action of 04/14/2021.

Response to Amendments  
The amendment filed on 08/11/2021 has been entered. Applicant has cancelled claim 11, as noted in the remarks on page 1. 
Claims 1 – 10 and 12 – 20 remain pending. Claims 18 – 20 remain withdrawn as set forth in the office action of 04/14/2021. Claims 1 – 10 and 12 – 17 remain under examination. 
The amendments to claim 1 find support in at least [0075] of the specification of 9/25/2020
The amendments to specification regarding removing the hyperlink has overcome the previous objection set forth. The objection is withdrawn.  
The amendments to claim 7 regarding the phrase “average number of grains” has overcome the previous objection. The amendment to claim 8 regarding the “claim 1” instead of “clause 1” has overcome the previous objection. The objections are withdrawn.
The amendments to claim 5, has overcome the previous rejection under 112(b), the rejection is withdrawn. 
The amendments to claim 1, has overcome the rejection of claims 1 – 2 and 13 – 15 under 102(a)(1) in view of Lopez (NPL, “Characterization of Passivated Aluminum Nanopowder: An XPS and TEM/EELS Study”). The rejection is withdrawn. 

Claim Interpretation
“half oxygen concentration” is defined as 50% of the “max oxygen concentration” based on [0088] of the specification 

Claim Objection
Claim 8 is objected to because of the following informalities: “average of grains” appears to mean the “average number of grains”

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 4, the phrase “normalized half oxygen concentration to particle surface area” is unclear. The phrase “normalized half oxygen concentration” implies that the “half oxygen concentration” has already been “normalized” by dividing the half oxygen concentration by the particle surface area, however, the phrase “normalized half oxygen concentration to particle surface area” appears to imply that the “half oxygen concentration” is divided by the particle surface area two different times. For purposes of examination, it is interpreted simply as the “normalized half oxygen concentration” which is the sputtering time/particle surface area.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “10 µm to 45 µm, 15 µm to 45 µm, 10 µm to 53 µm, 15 µm to 63 µm, 20 µm to 63 µm, 15 µm to 53 µm, 45 µm to 106 µm, or 25 µm to 45 µm”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Regarding claim 6, the phrase of “the dark phase” lacks antecedent basis in the claims and it is unclear what this is referencing to in claim 1. For purposes of examination, it is interpreted that the average grain fraction measurement of 75% or greater is the ratio of the area of the grain to the total area of the particle. 

Claims 6 – 8 are rejected as being indefinite. The claims appear to require features directed to a measuring analysis [Specification, 00115-00131], which is performed by a machine learning/trainable software that, based on description, would necessarily change over time with continued inputs. Therefore, the metes and bounds of the claim are indeterminate because the property/properties that are being measured, are being measured by an measurement analysis that is itself a variable, rendering the claims indefinite. (See MPEP 2173.05(b) II)

Claims 2 – 3, and 9 – 17 are rejected by virtue of dependency.


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, and 6 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balmayer ( -  WO2017/177315), as evidenced by Dietrich (NPL, “A New Approach For A Flexible Powder Production For Additive Manufacturing”)
For purposes of clarity of record, Balmayer is available under 102(a)(1)

Regarding claims 1, 4, 9 – 10, and 16 – 17, Balmayer teaches reactive metal powders [Title]. Balmayer teaches that the reactive metal powder may be aluminum or an aluminum alloy (meeting the claimed limitation of a metallic powder Al-based particle with at least 50 weight% aluminum) [0038]. The reactive metal powder being aluminum also meets/overlaps the claimed limitations of claim 9 and claim 10. 
Balmayer also teaches that the reactive metal powder may have a particle size distribution of about 25 – 45 µm , which falls within the claimed range of claim 1, claim 16 and claim 17, and a ASTM B213 (Hall Flowability) of less than 36 seconds, which falls within the claimed range of claim 16 and claim 17 [0059]. 
Balmayer teaches that the reactive metal particle comprise a first layer that is the metal and a additive gas molecules [0091] and a second layer that is native oxide layer. Further, given that “half oxygen concentration” is defined as 50% of the maximum oxygen concentration in the instant invention [0088], and that “normalizing” is dividing by the surface area of the particle (that is, the denominator is the same), Balmayer would necessarily possess the claimed limitation of “a normalized half oxygen concentration that is 50% of a normalized max oxygen concentration”. 

Balmayer does not explicitly teach the (sputtering time at) normalized half oxygen concentration to particle surface area ratio of claim 1 and claim 4. However, Balmayer teaches a highly similar method of making [See Fig 1 of instant invention, and Fig 5 of Balmayer] including the steps of;
Heating a powder/pre-material with a plasma torch or other heating source [00119 – 00124], similar to that described in the instant invention [0054, 0060]
Contacting the heated powder/pre-material with gas that comprises a heat treatment gas and an oxygen-containing gas, including pure oxygen, NO2
Wherein the additive gas/oxygen-containing gas reactions with the metal particles and forms a first layer with metal atoms from the metal particles and additive gas atoms/molecules, and a second layer that is native oxide layer [0091], similar to the reaction between oxygen and the droplets, described in the instant invention [0055]
Wherein the atomizing gas and additive gas are mixed together prior and contacted at the same time with the heated metal source [0088 – 0090], similar to the steps described in the instant invention in [0056]
Wherein the reactive metal powder contains 1000 ppm or less of the oxygen-containing gas following atomization, similar to that described in [0085]

Additionally, the instant invention describes that the oxygen-containing gas allows for increased flowability of powder [0073, 0074, 0076]. Balmayer explicitly teaches that the powder created possesses a particle size distribution of 25 – 45 µm which falls within the claimed range of claims 16 and 17, and has a ASTM B213 (Halls flowability) that falls substantially within the claimed ranges of claim 16 and 17. Providing further evidence that the powder of Balmayer would possess/overlap with the claimed limitation regarding the half normalized oxygen concentration to particle surface area. 
Finally, Dietrich (NPL) describes in [Table 1, “Oxidation”] that the most predominant factor controlling the flowability is the amount of surface oxides on the particle surface. 

In conclusion, there are numerous similarities in the method/process of making of Balmayer and the instant invention. Further, both the instant invention [0073, 0074, 0076] and Dietrich [Table 1, “Oxidation”] describe that flowability is significantly affected by the surface oxides present on the aluminum powder, and Balmayer explicitly teaches that the powder possesses an ASTM B213 (Halls flowability) that falls well within the claimed ranges of dependent claims 17 and 18.
claim 1 and claim 4, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and Halls flowability and particle size distribution, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claims 2 – 3, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the reactive metal powder may be aluminum or an aluminum alloy [0038], that is, the aluminum or aluminum alloy powder of Balmayer would represent 100% of the total reactive metal powder, which falls within the claimed range of claim 2 and just outside the range of claim 3. 
In regards to claim 3, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I)

Regarding claims 6 – 8, Balmayer teaches the invention as applied above in claim 1. Balmayer does teach information related to the grain size/grain area fraction of the powder. However, Balmayer teaches a substantially similar process of making and also teaches powder sizes and properties that are similarly to those described in other dependent claims and in the instant invention. 
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the grain size/grain area fraction as claimed in claims 6 – 8, absent evidence to the contrary. 
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 12, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the oxygen-containing gas may be NO2 or air [00136]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used NO-2 or air as the “oxygen-containing gas”, given its disclosure in Balmayer. Further, there is a reasonable expectation that the reactive metal powder would possess both oxygen and nitrogen in a surface layer when using NO2 or air as the “oxygen-containing gas”. 

Regarding claim 13, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the process to make the reactive metal powder is done using a plasma torch [00119], meeting the claimed limitation. 

Regarding claims 14 – 15, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the additive gas contacts the raw metal particles and forms a first layer that is the metal and additive gas molecules [0091] and a second layer that is native oxide layer. Therefore, there is a reasonable expectation that oxygen is in the form of an oxide in the reactive metal powder in the first and/or second layer, and that the oxide would be aluminum oxide in the first layer on the surface of the reactive metal powder.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balmayer ( -  WO2017/177315), as evidenced by Chen (NPL, “Comparative study of Ti-6Al-4V powder for Additive manufacturing”)

Regarding claim 5, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that low amount of gas entrapped porosities is preferable for the powder [0003], but does not explicitly teaches the powder. 
However, Balmayer teaches a substantially similar method of making as discussed above in claim 1. Further, Chen (NPL) discloses comparative data for Ti-6Al-4V powder atomized in different atomization processes, including plasma atomization [Fig 1, C]. Chen shows in Fig 7 and in Table 2 that the plasma atomized powder had a porosity of 0.12 ± 0.01%, which is within the range claimed.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the porosity limitation claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Response to Arguments
Applicant's amendments to claim 5 have overcome the previous the rejection under 112(b). The rejection is withdrawn. 
2” units is persuasive. However, based on the applicant remarks that the “normalized half oxygen concentration” is sputtering time/particle surface area, a new rejection is made over the phrase “normalized half oxygen concentration to particle surface area” given that the word “normalized” already implies, based on the specification, that the half oxygen concentration is divided by the particle surface area. 
Applicant’s amendments to claim 6 regarding the rejection under 112(b) regarding what unit the 75% or greater is measured in, has overcome the previous rejection. However, a new 112(b) rejection is made in view of the amendment as it is unclear what “the dark phase” is referencing in claim 1, and therefore, “the dark phase” lacks antecedent basis. 
Applicant’s arguments regarding the rejections of claims 6 – 8 under 112(b) regarding the use of a machine learning software program is respectfully not found persuasive. Applicant argues that the commercially available software for determining the calculation is defined sufficiently to understand the metes and bonds. However, as noted above, the machine learning/trainable software used, based on description, would necessarily change over time with continued inputs. Therefore, the properties that are being measured are being measured by an analysis/software that is itself a variable, changing with each input, rendering the claims indefinite.

Applicant's amendments to claim 1, and arguments thereto, in regards to the rejection of the claims in view of Lopez, have been fully considered and are persuasive. The examiner agrees that Lopez does not teach nor reasonably suggest the claimed particle size range.

Applicant's arguments in regards to the rejection of the claims in view of Balmayer and Dietrich have been fully considered but they are not persuasive. 

Applicant further argues that because the preferred embodiment is titanium, a person of ordinary skill would not necessarily be informed of the results of a similar atomization method for aluminum particles. The examiner respectfully disagrees with applicant’s assertion. Not only are the methods substantially similar between Balmayer and the instant invention but, as discussed above, the reactive powders of Balmayer have a particle size and “Hall flowability” that meet the claimed inventions limitations and as disclosed by Dietrich (NPL) [Table 1, “Oxidation”] the most predominant factor controlling the flowability is the amount of surface oxides on the particle surface. 
Balmayer explicitly states that this flowability and particle size are properties of the reactive metal powder, which includes aluminum and aluminum alloys, not just the titanium reactive metal powders [0059]. Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Estrada – “Surface oxide film analysis of Rapidly Solidified Alloy by Auger Electron Spectroscopy” – teaches the sputtering time to half oxygen concentration and BET surface area. 
US 5,073,409 – Method of producing and oxide film during atomization on an aluminum powder

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731